Citation Nr: 9935988	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  97-00 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1967 to April 1970, 
and from July 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision by 
the Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 1996, a statement of the 
case was issued in November 1996, and the veteran's 
substantive appeal was received in December 1996.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor upon which a diagnosis of 
PTSD has been made.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of service connection for PTSD was 
previously denied in an unappealed rating decision in 
February 1990.  In a September 1996 rating decision, the RO 
implicitly reopened the veteran's claim on the basis that new 
and material evidence had been submitted.  The Board concurs 
with the RO.  Specifically, some of the evidence submitted 
subsequent to the February 1990 RO decision, including VA 
examinations indicating that the veteran suffered from PTSD, 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Accordingly, the Board will review the veteran's 
claim on a de novo basis.

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and the claimed 
inservice stressor; and credible evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f); 
See also Cohen v. Brown, 10 Vet. App. 128 (1997).

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  That is, the Board finds that the 
veteran has submitted a claim which is plausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  After reviewing the 
record, the Board also finds that the duty to assist the 
veteran has been met.  38 U.S.C.A. § 5107(a).

Turning to the merits of the veteran's claim, the Board notes 
that the veteran was first diagnosed with PTSD in November 
1991, and a VA examiner has opined that the veteran's PTSD is 
related to events in Vietnam.  However, the Board notes that 
a diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994).  It 
must therefore be determined whether there exists a stressor 
that has been verified so as to support the diagnosis of 
PTSD.

The Board first observes that if a claimed stressor relates 
to combat, service department evidence that the veteran 
engaged in combat, or received certain personal awards 
normally associated with combat, will be accepted (in the 
absence of evidence to the contrary) as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, supra.

The veteran had active duty service in Vietnam from April 
1968 to January 1969, and from October 1971 to June 1972.  
Personnel records indicate that he served as a carpenter, and 
a construction helper during his first term of service in 
Vietnam, and as a cannoneer, armored vehicle driver, motor 
car driver, and a military policeman during his second tour 
of duty in Vietnam.  Service medical records reflect no 
treatment or diagnosis of a psychiatric disorder.

There is no indication that the veteran received any 
decorations evincing combat.  Further, service personnel 
records do not indicate combat.  The Board finds that there 
is no objective evidence that the veteran "engaged in combat 
with the enemy."  Consequently, the Board must examine the 
veteran's account of the stressful incidents he reportedly 
experienced in light of other evidence of record for 
corroboration.

In his written statements and examinations, the veteran has 
identified the following situations and events as stressors: 
encountering a North Vietnamese soldier whose weapon 
misfired, thus allowing the veteran the opportunity to shoot 
and kill the soldier; riding as a passenger in a vehicle in 
Vietnam which ran over civilians and killed 5 adults and one 
child; and witnessing the deaths of two fellow soldiers he 
served with, W.S. and D.K.

The record shows that the RO has attempted to verify the 
claimed stressors.  Correspondence from the Department of the 
Army indicated that upon searching documents from the 93rd 
Engineering Battalion, they were unable to verify the 
veteran's encounter with the North Vietnamese soldier or the 
vehicle incident alleged to have resulted in the deaths of 6 
civilians.  The Army correspondence also verified that W.S 
died in November 1968 ("killed by mines") and that D.K. 
died in June 1968 ("killed by small arms fire").  However, 
it was noted that W.S. and D.K. were both members of the 
101st Airborne Division.  The Board notes that the veteran 
served with the 93rd Engineering Battalion, not the 101st 
Airborne Division.

After a careful review of the evidence, the Board must 
conclude that the claimed stressors have not been verified by 
credible supporting evidence, and the veteran's claim for 
service connection therefore does not meet the requirements 
of 38 C.F.R. § 3.304(f).  Although the evidence shows that 
the veteran currently has a diagnosis of PTSD, and it appears 
that a VA examiner has linked the condition to alleged in-
service stressors, service connection also requires that 
there be credible supporting evidence showing that the 
claimed in-service stressors actually occurred.  While the 
question of whether a proven stressor is sufficient to 
support a diagnosis of PTSD is a medical question, the 
question of whether an alleged stressor actually occurred is 
a question for VA adjudicators.  Cohen, supra; Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  The veteran has no available official service 
records to support his allegations of inservice stressors.  
There are also no unit records that confirm the veteran's 
encounter with the North Vietnamese soldier, or that he was a 
passenger in a vehicle accident that resulted in several 
civilian fatalities.  Finally, the veteran's personnel 
records do not confirm that he performed official duties with 
personnel from the 101st Airborne Division, thus there is no 
evidence to support his contention that he witnessed the 
deaths of W.S. and D. K.  Accordingly, service connection for 
PTSD is not warranted.  The Board stresses to the veteran 
that it is the lack of supporting evidence of the claimed 
stressors which is the determinative factor in this case.  As 
noted above, since it has not been established that the 
veteran engaged in combat with the enemy, his statements 
alone are not sufficient to establish the occurrence of the 
alleged stressors.  There must be credible supporting 
evidence to corroborate the veteran's statements regarding 
stressors.  Cohen, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

